In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 12-155V
                                       Filed: January 31, 2022

    * * * * * * * * * * * * * *                          *
    NICOLE MATTEN, as Parent and Legal                   *       UNPUBLISHED
    Representative of the Estate of her                  *
    Daughter, K.M.,                                      *
                                                         *       Decision on Damages; Influenza (“Flu”)
                   Petitioner,                           *       Vaccine; Parainfluenza Virus Type 1;
    v.                                                   *       Hypersensitivity; Eosinophilic
                                                         *       Myocarditis; Death; Proffer.
    SECRETARY OF HEALTH                                  *
    AND HUMAN SERVICES,                                  *
                                                         *
                   Respondent.                           *
                                                         *
    * * * * * * * * * * * * *                       *    *

Patricia Finn, Esq., Patricia Finn, P.C., Nanuet, NY, for petitioner.
Jamica Littles, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                  DECISION AWARDING DAMAGES1

Roth, Special Master:

        On March 6, 2012, Nicole Matten (“petitioner”), as parent and legal representative of the
estate of her daughter, K.M., filed a petition for compensation under the National Vaccine Injury
Compensation Program.2 Petitioner alleged that K.M. suffered myocarditis following the receipt
of an influenza vaccine on December 2, 2011 and passed away due to complications of her
myocarditis on December 6, 2011. See Petition, ECF No. 1. An entitlement hearing was held on
April 30 and May 1, 2018 and on October 22-23, 2018 in Washington, D.C. On November 2, 2021,
I issued a ruling on entitlement finding that petitioner was entitled to compensation. See Ruling on
Entitlement, ECF No. 184.

1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will be available to anyone
with access to the internet. However, the parties may object to the Decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be
available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (1986). Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
                                                             1
       Respondent filed a proffer on January 28, 2022, agreeing to issue the following payment.
Proffer, ECF No. 189.

         A lump sum payment of $350,000.00, representing compensation for pain and suffering
         ($100,000.00), and the death benefit ($250,000.00), in the form of a check payable to
         petitioner, as the parent and legal representative of the estate of her daughter, K.M. 3
         This amount represents compensation for all damages that would be available under §
         300aa-15(a).

        I adopt respondent’s proffer attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision. 4

         IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




3
  No payments shall be made until petitioner provides respondent with documentation establishing her appointment
as the legal representative of the estate of her daughter, K.M. If petitioner is not authorized by a court of competent
jurisdiction to serve as the legal representative of K.M.’s estate, then such payment shall be made to the party or parties
appointed by the court of competent jurisdiction to serve as the legal representative of K.M.’s estate.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by ea ch party filing a notice renouncing the
right to seek review.
                                                            2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


NICOLE MATTEN, as parent and legal
Representative of the Estate of her Daughter,
KM,

                      Petitioner,                    No. 12-155V
                                                     Special Master Roth
v.                                                   ECF

SECRETARY OF HEALTH AND
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On March 6, 2012, Nicole Matten, as parent and legal representative of the estate of her

daughter, KM, (“petitioner”) filed a petition for compensation under the National Childhood

Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to 34 (“Vaccine Act” or “Act”). ECF No. 1.

Petitioner alleged that her daughter (“KM”) suffered myocarditis, as defined in the Vaccine

Injury Table, following the receipt of an influenza vaccine on December 2, 2011. Petition at 1-3.

Petitioner further alleged that KM passed away due to complications of her myocarditis on

December 6, 2011. Id. at 2-3. On May 31, 2012, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report, recommending dismissal of petitioner’s claim because

petitioner failed to provide preponderant evidence in support of her petition for compensation.

ECF No. 12 at 7.

      After the parties filed expert reports, the Court scheduled a two-day entitlement hearing

for April 30, 2018 and May 1, 2018. ECF No. 142-43. The entitlement hearing resumed on

October 22, 2018 and October 23, 2018 after additional supplemental expert reports were
submitted. ECF No. 164-65. On November 2, 2021, the Court issued a Ruling on Entitlement,

finding petitioner entitled to compensation.1 ECF No. 183, 185-86.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $350,000.00 ($250,000.00 for the death benefit; $100,000.00 for pain and

suffering). This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the Court award petitioner a lump sum payment of

$350,000.00, in the form of a check payable to petitioner, as the parent and legal representative

of the estate of her daughter, KM. 2 Petitioner agrees.

III.   Summary of Recommended Payment

       Lump sum payment to petitioner, Nicole Matten, as parent
       and legal Representative of the Estate of her Daughter, KM:                   $350,000.00

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the special master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of Special Master Roth’s
November 2, 2021, entitlement decision.
2
 Before payment on a judgment can be made in this case, respondent will require petitioner to
provide documentation establishing her appointment as the legal representative of the estate of
her daughter, KM. If petitioner is not authorized by a court of competent jurisdiction to serve as
the legal representative of KM’s estate, then such payment on any judgment shall be made to the
party or parties appointed by a court of competent jurisdiction to serve as the legal representative
of KM’s estate.
                                                 2
                          C. SALVATORE D’ALESSIO
                          Acting Director
                          Torts Branch, Civil Division

                          HEATHER L. PEARLMAN
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/ Jamica M. Littles
                          JAMICA M. LITTLES
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146 Benjamin Franklin Station
                          Washington D.C. 20044-0146
                          Tel: (202) 305-4014
                          Fax: (202) 616-4310
                          E-mail: jamica.m.littles@usdoj.gov

DATED: January 28, 2022




                             3